Title: John Adams to John Quincy Adams, 1 April 1790
From: Adams, John
To: Adams, John Quincy


My dear son
New York April 1. 1790
I have this morning received your agreable Letter of the 19. Ult. and am pleased with your prudent deliberation and judicious decision, upon the Place of your future residence.
The Promotion of Mr Sullivan, will lead him out of Town upon the Circuits and give room to others to take his Place upon occasions. You are not however to expect a run of Business at first.
Your Project of boarding with Dr Welch is very agreable to me— and that of taking the best Room in my house for your office is equally so. The good Will of a Shop is a Point of Importance in Trade, and may have some Use in the Practice of Law.— This Circumstance may not however be of so much Weight as another vizt that that Room is the best in Boston, on account of its Situation. I would advise you to take it, at all Events.
My Law Library You may take into your office as soon as you open it, and keep it till I shall call for it.— You will find it agreable to go to Braintree and Spend a Week or a Month especially in summer. You may board at My Brothers, very agreably.— This I should recommend now and then for Variety, on account of your health; leaving it to your discretion after all.
I shall endeavour to enable Dr Tufts at all Events to pay Mr Parsons his Honorarium for your Education as soon as the Term expires. The Dr may draw upon me for that when he will.
Your Information on political Subjects is very Satisfactory, as it is given with that Freedom and Independence of Spirit, which I wish you always to preserve. our Family are all well. Your Brother Charles pursues his Studies with an ardour that gives me great hopes. He reads as much as you did, and that is as much as I desire. Your / affectionate
John Adams
